Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 07/22/2020, 07/21/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeper et al. (US PGPub 2013/0264881) in view of Werner et al. (US 7,093,145)
As to Claim 1, and 11, Roeper teaches a battery management system (Abstract; “battery management”), comprising 
a first battery cell controller; 
a second battery cell controller, the first battery cell controller and the second battery cell controller each monitoring a plurality of battery cells (Abstract; “multi-cell battery stack”; ¶19 “one or more battery cells 26”; it would be obvious that each battery cell would require its own controller as suggested by “a different number of IC devices 24”)
a transmission line providing a point-to-point signal transmission path between the first battery cell controller and the second battery cell controller, wherein at least one of the first battery cell controller or the second battery cell controller (¶¶23-25 describes the signaling structure) includes: 
a logic circuit constructed and arranged for encoding data for transmission as a serial data stream along the signal transmission path in compliance with a multi-level encoding technique, the logic circuit (¶23 “Manchester encoding/decoding”) comprising: 
Roeper is silent as to an encoding/decoding circuit that generates a modulated signal of the serial data stream over at least three discrete signal levels at a predetermined and fixed data pulse frequency for transmission through the transmission line and encodes a plurality of data units of the serial data stream into a data packet, the data packet including at least three symbols constructed and arranged with at least four consecutive transmissions per symbol, each transmission of each of the at least three symbols assuming one of the at least three discrete signal levels; and 
at least one transceiver configured in a transmit mode or a receive mode and that discards any combinations of the maximum number of possible combinations to reduce a source of electromagnetic interference (EMI) on the transmission line.
Werner teaches to an encoding/decoding circuit that generates a modulated signal of the serial data stream over at least three discrete signal levels at a predetermined and fixed data pulse frequency for transmission through the transmission line and encodes a plurality of data units of the serial data stream into a data packet, the data packet including at least three symbols constructed and arranged with at least four consecutive transmissions per symbol, each transmission of each of the at least three symbols assuming one of the at least three discrete signal levels; and 
at least one transceiver configured in a transmit mode or a receive mode and that discards any combinations of the maximum number of possible combinations to reduce a source of electromagnetic interference (EMI) on the transmission line (Column 6, lines 52-67).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine Roeper and Werner.  Roeper teaches the use of bits and the “Manchester encoding/decoding”.  Werner teaches the specific methodology for encoding and decoding  as well as EMI optimization.  One would be motivated to make this combination to more efficiently control and manage multiple batteries.

As to claim 11, Roeper teaches that a semiconductor chip may be implemented (¶19).  Roeper further teaches the signals are composed of data bits.  The skilled artisan knows that 1 nibble is 4 bits; therefore, the skilled artisan would find it obvious to adjust the size of the data according to an appropriate bit value or nibble value. 
The remaining limitations are met as set forth in the claim 1 rejection.

As to Claim 5, Roeper teaches wherein the transmission line is a galvanically isolated transmission line that includes a capacitive isolation circuit (¶22 teaches “differential DC isolated interfaces”).

As to Claim 6, Roeper teaches wherein the encoding/decoding circuit includes a memory that stores a data encoding table that maps a set of possible combinations of the at least three discrete signal levels to the encoded data bits (¶¶37-40; the skilled artisan would know that the window size adjustment implies the possible combinations as the window size is adjusted according to valid data).
	

As to Claim 10,  Roeper teaches wherein at least one of the first battery cell controller or the second battery cell controller monitors the plurality of battery cells including one or more of performing synchronous battery voltage/current measurement, coulomb counting, cell temperature measurement and integrated cell balancing, validation of the measurement integrity, sensing the physical quantities of a lithium-ion battery, and monitoring battery functions to validate the integrity of cell measurements (¶21 “battery cell temperature measuring circuitry”). 

As to claim 17, Roeper teaches wherein the logic circuit encodes logic bits correspond to transitions between voltage levels of the at least three discrete signal levels (¶37).

As to claim 18, Roeper teaches further comprising a data encoding table that maps the possible combinations of the of the at least three discrete signal levels to the encoded data bits (¶37).


Allowable Subject Matter
Claims 2-4, 7-9, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “a micro controller unit that outputs the data to the logic circuit and manages the serial data stream including generating and outputting commands to the first or second battery cell controller to control transitions between the at least three discrete signal levels and the discarding of the any combinations of the maximum number of possible combinations of the at least three discrete signal levels; and a driver circuit between the micro controller unit and the transmission line that converts a serial peripheral interface output from the micro controller unit to pulse bit data for output to the transmission line” as set forth in claims 2-4 in combination with remaining dependent claims.

The prior art does not teach or suggest “wherein the logic circuit reserves a subset of the plurality of logic bits for a direct current (DC) balance line code processing operation” as set forth in claim 7 and 20.

The prior art does not teach or suggest “wherein the at least one transceiver discards combinations of the any combinations of the maximum number of possible combinations including removing all combinations with the same levels on the four consecutive transmissions and removing all combinations that do not include at least a 0 value signal level in the four consecutive transmissions” as set forth in claim 8.

The prior art does not teach or suggest “wherein the data stream includes a plurality of data nibbles that are encoded into the at least three symbols, and each symbol encodes information of the five bit word in two periods so that the data packet includes at least fifteen bits” as set forth in claim 9.

The prior art does not teach or suggest “wherein each of the at least three symbols is transmitted via four consecutive transmissions and encode the information of a five bit word in two periods of the fixed data pulse frequency” as set forth in claim 19.

Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “configuring a circuit for three discrete signal levels; generating a plurality of data nibbles from the three discrete signal levels; encoding the data nibbles into three symbols, each symbol formed of four consecutive chips, each chip assuming one of the three discrete signal levels; encoding each symbol on two periods of a fixed data pulse frequency; and discarding any of a maximum number of possible combinations of the at least three discrete signal levels that reduce or eliminate a source of electromagnetic interference (EMI) on the transmission line” as set forth in claims 12-16 in combination with the remaining dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY Y YI/            Primary Examiner, Art Unit 2852